Exhibit 10.12

 

HAMPDEN BANK

AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT

 

This AMENDED & RESTATED DIRECTOR RETIREMENT AGREEMENT (this “Agreement”) is
adopted this 29th day of July, 2008 by and between HAMPDEN BANK, a state-
savings bank located in Springfield, Massachusetts (the “Bank”), and Richard
Suski (the “Director”). This Agreement amends and restates the prior Amended and
Restated Director Supplemental Retirement Plan Agreement between the Bank and
the Director dated January 1, 2008 (the “Prior Agreement”). The parties intend
this amended and restated Agreement to be a material modification of the Prior
Agreement such that all amounts earned and vested prior to December 31, 2004
shall be subject to the provisions of Code Section 409A.

 

The purpose of this Agreement is to provide specified benefits to the Director
who contributes materially to the continued growth, development and future
business success of the Bank. This Agreement shall be unfunded for tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974 (“ERISA”), as amended from time to time.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1        “Accrual Balance” means the liability that should be accrued by the
Bank, under Generally Accepted Accounting Principles (“GAAP”), for the Bank’s
obligation to the Director under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. Any
one of a variety of amortization methods may be used to determine the Accrual
Balance. However, once chosen, the method must be consistently applied.

 

1.2        “Beneficiary” means each designated person or entity, or the estate
of the deceased Director, entitled to any benefits upon the death of the
Director pursuant to Article 4.

 

1.3        “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Director completes, signs and returns
to the Plan Administrator to designate one or more Beneficiaries.

 

1.4          “Board” means the Board of Directors of the Bank as from time to
time constituted.

 

1.5          “Change in Control” means a change in the ownership or effective
control of the Bank, or in the ownership of a substantial portion of the assets
of the Bank, as such change is defined in Code Section 409A and regulations
thereunder.

 

1.6         “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.7         “Disability” means the Director: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for

 

--------------------------------------------------------------------------------


 

a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees or directors of the Bank. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of disability insurance covering employees or
directors of the Bank provided that the definition of “disability” applied under
such insurance program complies with the requirements of the preceding sentence.
Upon the request of the Plan Administrator, the Director must submit proof to
the Plan Administrator of the Social Security Administration’s or the provider’s
determination.

 

1.8         “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six percent (6%).
However, the Plan Administrator, in its discretion, may adjust the Discount Rate
to maintain the rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance.

 

1.9         “Early Termination” means Separation from Service before attainment
of Normal Retirement Age for reasons other than death or Termination for Cause.

 

1.10       “Fees” means the total fees payable to the Director during for the
Plan Year prior to Separation from Service.

 

1.11       “Effective Date” means January 1, 2008.

 

1.12       “Normal Retirement Age” means age 70.

 

1.13        “Plan Administrator” means the Board or such committee or person as
the Board shall appoint

 

1.14        “Plan Year” means each twelve (12) month period commencing on
January 1 and ending on December 31 of each year.

 

1.15        “Projected Fees” means Fees increased by three percent (3%),
annually from Change in Control until Normal Retirement Age.

 

1.16        “Separation from Service” means termination of the Director’s
service with the Bank for reasons other than death or Disability. Whether a
Separation from Service has occurred is determined in accordance with the
requirements of Code Section 409A based on whether the facts and circumstances
indicate that the Bank and Director reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Director would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Bank if the
Director has been providing services to the Bank less than thirty-six (36)
months).

 

1.17      “Specified Employee” means an employee who at the time of Separation
from Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, a person is a key employee if the person meets the requirements of
Code Section 416(i)(l)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the person is a key employee during an identification period,

 

--------------------------------------------------------------------------------


 

the person is treated as a key employee for purposes of this Agreement during
the twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

1.18      “Termination for Cause” shall mean any of the following that result in
an adverse effect on the Bank; (i) the Director’s gross negligence or gross
neglect; (ii) the Director’s commission of a felony or gross misdemeanor
involving moral turpitude, fraud, or dishonesty; (iii) the Director’s willful
violation of any law, rule, or regulation (other than a traffic violation or
similar offense); (iv) the Director’s intentional failure to perform stated
duties; or (v) the Director’s breach of fiduciary duty involving personal
profit. If a dispute arises as to discharge “for cause,” such dispute shall be
resolved by arbitration as set forth in this Agreement.

 

Article 2

Distributions During Lifetime

 

2.1                          Normal Retirement Benefit Upon Separation from
Service after attaining Normal Retirement Age, the Bank shall distribute to the
Director the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.

 

2.1.1                  Amount of Benefit. The annual benefit under this
Section 2.1 is fifty percent (50%) of Fees.

 

2.1.2                  Distribution of Benefit. The Bank shall distribute the
annual benefit to the Director in twelve (12) equal monthly installments
commencing thirty (30) days following Separation from Service. The annual
benefit shall be distributed to the Director for ten (10)

 

2.2                               Early Termination Benefit. If Early
Termination occurs, the Bank shall distribute to the Director the benefit
described in this Section 2.2 in lieu of any other benefit under this Article.

 

2.2.1                 Amount of Benefit. This benefit under this Section 2.2 is
the Accrual Balance as of the end of the Plan Year prior to Separation from
Service subject to the vesting schedule below:

 

Date on Which
Separation from Service Occurs

 

Vesting Percentage

 

Prior to 1/1/2009

 

50

%

1/1/2009 — 12/31/2009

 

60

%

1/1/2010 — 12/31/2010

 

70

%

1/1/2011 — 12/31/2011

 

80

%

1/1/2012 — 12/31/2012

 

90

%

After 1/1/2013

 

100

%

 

2.2.2      Distribution of Benefit. The Bank shall distribute the benefit to the
Director in one hundred twenty (120) equal monthly installments commencing
thirty (30) days following Normal Retirement Age.

 

2.3                        Disability Benefit If the Director experiences a
Disability prior to Normal Retirement Age, the Bank shall distribute to the
Director the benefit described in this Section 2.3 in lieu of any other benefit
under this Article.

 

--------------------------------------------------------------------------------


 

2.3.1                  Amount of Benefit The annual benefit under this
Section 2.3 is fifty percent (50%) of Fees.

 

2.3.2                  Distribution of Benefit. The Bank shall distribute the
annual benefit to the Director in twelve (12) equal monthly installments
commencing thirty (30) days following Normal Retirement Age. The annual benefit
shall be distributed to the Director for ten (10) years.

 

2.4                           Change in Control Benefit. Upon a Change in
Control, prior to Normal Retirement Age, the Bank shall distribute to the
Director the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.

 

2.4.1                  Amount of Benefit The annual benefit under this
Section 2.4 is fifty percent (50%) of Projected Fees.

 

2.4.2                  Distribution of Benefit. The Bank shall distribute the
annual benefit to the Director in twelve (12) equal monthly installments
commencing thirty (30) days following Normal Retirement Age. The annual benefit
shall be distributed to the Director for ten (10) years.

 

2.5                           Restriction on Commencement of Distributions.
Notwithstanding any provision of this Agreement to the contrary, if the Director
is considered a Specified Employee, the provisions of this Section 2.5 shall
govern all distributions hereunder. If benefit distributions which would
otherwise be made to the Director due to Separation from Service are limited
because the Director is a Specified Employee, then such distributions shall not
be made during the first six (6) months following Separation from Service.
Rather, any distribution which would otherwise be paid to the Director during
such period shall be accumulated and paid to the Director in a lump sum on the
first day of the seventh month following Separation from Service. All subsequent
distributions shall be paid in the manner specified,

 

2.6                           Distributions Upon Taxation of Amounts Deferred.
If, pursuant to Code Section 409A, the Federal Insurance Contributions Act or
other state, local or foreign tax, the Director becomes subject to tax on the
amounts deferred hereunder, then die Bank may make a limited distribution to the
Director in a manner that conforms to the requirements of Code section 409A. Any
such distribution will decrease the Director’s benefits distributable under this
Agreement.

 

2.7                           Permissible Acceleration Provision. Under Treasury
Regulation Section 1.409A-3(j)(4), a payment of deferred compensation may not be
accelerated except as provided in regulations by the Internal Revenue Code. This
Agreement allows ail permissible payment accelerations under
l,409A-3(j)(4) includes but not limited to payments necessary to comply with a
domestic relations order, payments necessary to comply with certain conflict of
interest rules, payments intended to pay employment taxes and other permissible
payments as permitted by statute or regulation.

 

2.8                           Change in Form or Timing of Distributions. For
distribution of benefits under this Article 2, the Director and the Bank may,
subject to the terms of Section 8.1, amend this Agreement to delay the timing or
change the form of distributions. Any such amendment;

 

(a)                               may not accelerate the time or schedule of any
distribution, except as provided in Code Section 409A;

(b)                              must, for benefits distributable under Sections
2.2, 2.3 and 2.4, be made at

 

--------------------------------------------------------------------------------


 

least twelve (12) months prior to the first scheduled distribution;

(c)                                must, for benefits distributable under
Sections 2.1, 2.2 and 2.4, delay the commencement of distributions for a minimum
of five (5) years from the date the first distribution was originally scheduled
to be made; and

(d)                             must take effect not less than twelve (12)
months after the amendment is made.

 

Article 3

Distribution at Death

 

3.1                        Death During Active Service. If the Director dies
prior to Separation from Service, the Bank shall distribute to the Beneficiary
the benefit described in this Section 3.1. This benefit shall be distributed in
lieu of any benefit under Article 2.

 

3.1.1                Amount of Benefit. The benefit under this Section 3.1 is
the Accrual Balance determined as of end Plan Year prior to the Director’s
death.

 

3.1.2                Distribution of Benefit. The Bank shall distribute the
benefit to the Beneficiary in a lump sum on the first day of the second month
following the Director’s death.

 

3.2                        Death During Distribution of a Benefit. If the
Director dies after any benefit distributions have commenced under this
Agreement but before receiving all such distributions, the Bank shall distribute
to the Beneficiary the remaining benefits at the same time and in the same
amounts they would have been distributed to the Director had the Director
survived.

 

3.3                        Death Before Benefit Distributions Commence. If the
Director is entitled to benefit distributions under this Agreement but dies
prior to the date that commencement of said benefit distributions are scheduled
to be made under this Agreement, the Bank shall distribute to the Beneficiary
the same benefits to which the Director was entitled prior to death, except that
the benefit distributions shall commence on the first day of the second month
following the Director’s death.

 

Article 4

Beneficiaries

 

4.1                        In General. The Director shall have the right, at any
time, to designate a Beneficiary to receive any benefit distributions under this
Agreement upon the death of the Director. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designated under
any other plan of the Bank in which the Director participates.

 

4.2                              Designation. The Director shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent If the Director
names someone other than the Director’s spouse as a Beneficiary, the Plan
Administrator may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Plan Administrator, executed
by the Director’s spouse and returned to the Plan Administrator. The Directors
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Director or if the Director names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Director shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures. Upon the acceptance by the Plan Administrator of a new Beneficial
Designation Form, all Beneficiary designations previously filed shall be
cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Director and

 

--------------------------------------------------------------------------------


 

accepted by the Plan Administrator prior to the Director’s death.

 

4.3                           Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

4.4                           No Beneficiary Designation. If the Director dies
without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Director, then the Director’s spouse shall be the designated
Beneficiary. If the Director has no surviving spouse, any benefit shall be paid
to the Director’s estate.

 

4.5                           Facility of Distribution. If the Plan
Administrator determines in its discretion that a benefit is to be distributed
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Director and the Beneficiary, as the case may be, and shall completely discharge
any liability under this Agreement for such distribution amount.

 

Article 5

General Limitations

 

5.1                           Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement if the Director’s service on the Board is
terminated by the Bank or an applicable regulator due to a Termination for
Cause.

 

5.2                           Removal. Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not distribute any benefit under this
Agreement if the Director is subject to a final removal or prohibition order
issued by an appropriate federal banking agency pursuant to Section 8(e) of the
Federal Deposit Insurance Act.

 

5.3                           Regulatory Restrictions. Notwithstanding anything
herein to the contrary, any payments made to the Director pursuant to this
Agreement, or otherwise, shall be subject to and conditioned upon compliance
with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part 359, Golden Parachute
Indemnification Payments and any other regulations or guidance promulgated
thereunder.

 

Article 6

Administration of Agreement

 

6.1                          Plan Administrator Duties. The Plan Administrator
shall administer this Agreement according to its express terms and shall also
have the discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with this Agreement to the extent the
exercise of such discretion and authority does not conflict with Code
Section 409A.

 

6.2                      Agents. In the administration of this Agreement, the
Plan Administrator may employ agents and delegate to them such administrative
duties as the Plan Administrator sees fit, including acting through a duly
appointed representative, and may from time to time

 

--------------------------------------------------------------------------------


 

consult with counsel who may be counsel to the Bank.

 

6.3                           Binding Effect of Decisions. Any decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation or application of this
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Agreement.

 

6.4                           Indemnity of Plan Administrator. The Bank shall
indemnify and hold harmless the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator.

 

6.5                         Bank Information. To enable the Plan Administrator
to perform its functions, the Bank shall supply full and timely information to
the Plan Administrator on all matters relating to the date and circumstances of
the Director’s death. Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6                           Annual Statement. The Plan Administrator shall
provide to the Director, within one hundred twenty (120) days after the end of
each Plan Year, a statement setting forth the benefits to be distributed under
this Agreement.

 

Article 7

Claims And Review Procedures

 

7.1                           Claims Procedure. A Director or Beneficiary
(“claimant”) who has not received benefits under this Agreement that he or she
believes should be distributed than make a claim for such benefits as follows:

 

7.1.1                 Initiation - Written Claim. The claimant initiates a claim
by submitting to the Plan Administrator a written claim for the benefits. If
such a claim relates to the contents of a notice received by the claimant, the
claim must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.

 

7.1.2                Timing of Plan Administrator Response. The Plan
Administrator shall respond to such claimant within ninety (90) days after
receiving the claim. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional ninety (90) days
by notifying the claimant in writing, prior to the end of the initial ninety
(90) day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

7.1.3               Notice of Decision. If the Plan Administrator denies part or
all of the claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant The notification shall set forth:

 

(a)                             The specific reasons for the denial;

(b)                             A reference to the specific provisions of this
Agreement on which the

 

--------------------------------------------------------------------------------


 

denial is based;

(c)                              A description of any additional information or
material necessary for the claimant to perfect the claim and an explanation of
why it is needed; and

(d)                             An explanation of this Agreement’s review
procedures and the time limits applicable to such procedures.

 

7.2                        Review Procedure. If the Plan Administrator denies
part or all of the claim, the claimant shall have the opportunity for a full and
fair review by the Plan Administrator of the denial as follows:

 

7.2.1                 Initiation - Written Request. To initiate the review, the
claimant, within sixty (60) days after receiving the Plan Administrator’s notice
of denial, must file with the Plan Administrator a written request for review.

 

7.2.2                 Additional Submissions - Information Access. The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

7.2.3                Considerations on Review. In considering the review, the
Plan Administrator shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

7.2.4                Timing of Plan Administrator Response. The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review. If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional sixty (60)
days by notifying the claimant in writing, prior to the end of the initial sixty
(60) day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

7.2.5               Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth;

 

(a)                             The specific reasons for the denial;

(b)                             A reference to the specific provisions of this
Agreement on which the denial is based; and

(c)                              A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

7.3                         Arbitration. If claimants continue to dispute the
benefit denial based upon completed performance of this Agreement or the meaning
and effect of the terms and conditions thereof, then claimants may submit the
dispute to an arbitrator for final arbitration. The arbitrator shall be selected
by mutual agreement of the Bank and the claimants. The arbitrator shall operate
under any generally recognized set of arbitration rules. The parties hereto
agree that they and their heirs, personal representatives, successors, and
assigns

 

--------------------------------------------------------------------------------


 

shall be bound by the decision of such arbitrator with respect to any
controversy properly submitted to it for determination.

 

Where a dispute arises as to the Bank’s discharge of the Director “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

 

Article 8

Amendments and Termination

 

8.1                           Amendments. This Agreement may be amended only by
a written agreement signed by the Bank and the Director. However, the Bank may
unilaterally amend this Agreement to conform with written directives to the Bank
from its auditors or banking regulators or to comply with legislative changes or
tax law, including without limitation Code Section 409A.

 

8.2                           Plan Termination Generally. Prior to a Change in
Control, this Agreement may be terminated by the Bank with written notice to the
Director. After a Change in Control, this Agreement may be terminated by a
written agreement signed by the Bank and the Director. The benefit shall be the
Accrual Balance as of the date this Agreement is terminated. Except as provided
in Section 8.3, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.

 

8.3                           Plan Terminations Under Code Section 409A.
Notwithstanding anything to the contrary in Section 8.2, if the Bank terminates
this Agreement in the following circumstances:

 

(a)          Within thirty (30) days before or twelve (12) months after a Change
in Control, provided that all distributions are made no later than twelve (12)
months following such termination of this Agreement and further provided that
all the Bank’s arrangements which are substantially similar to this Agreement
are terminated so the Director and all participants in the similar arrangements
are required to receive all amounts of compensation deferred under the
terminated arrangements within twelve (12) months of such termination;

(b)          Upon the Bank’s dissolution or with the approval of a bankruptcy
court provided that the amounts deferred under this Agreement are included in
the Director’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

(c)          Upon the Bank’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Director participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement; the Bank may
distribute the Accrual Balance, determined as of the date of the termination of
this Agreement, to the Director in a lump sum subject to the above terms.

 

--------------------------------------------------------------------------------


 

Article 9

Miscellaneous

 

9.1                         Binding Effect. This Agreement shall bind the
Director and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

 

9.2                         No Guarantee of Service. This Agreement is not a
contract for service. It does not give the Director the right to remain a member
of the Board, nor interfere with the Bank’s right to discharge the Director. It
does not require the Director to remain a director nor interfere with the
Director’s right to terminate service at any time.

 

9.3                         Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

 

9.4                         Tax Withholding and Reporting. The Bank shall
withhold any taxes that are required to be withheld, including but not limited
to taxes owed under Code Section 409A from the benefits provided under this
Agreement. The Director acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing authorities.
The Bank shall satisfy all applicable reporting requirements, including those
under Code Section 409A.

 

9.5                         Applicable Law. This Agreement and all rights
hereunder shall be governed by the laws of the Commonwealth of Massachusetts,
except to the extent preempted by the laws of the United States of America.

 

9.6                         Unfunded Arrangement. The Director and the
Beneficiary are general unsecured creditors of the Bank for the distribution of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to distribute such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors. Any insurance on the
Director’s life or other informal funding asset is a general asset of the Bank
to which the Director and Beneficiary have no preferred or secured claim. If the
Bank elects to invest in a life insurance, disability or annuity policy upon the
life of the Director, then the Director shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

 

9.7                         Reorganization. The Bank shall not merge or
consolidate into or with another bank, or reorganize, or sell substantially all
of its assets to another bank, firm or person unless such succeeding or
continuing bank, firm or person agrees to assume and discharge the obligations
of the Bank under this Agreement. Upon the occurrence of such an event, the term
“Bank” as used in this Agreement shall be deemed to refer to the successor or
survivor entity.

 

9.8                          Entire Agreement. This Agreement constitutes the
entire agreement between the Bank and the Director as to the subject matter
hereof. No rights are granted to the Director by virtue of this Agreement other
than those specifically set forth herein.

 

9.9                          Interpretation. Wherever the fulfillment of the
intent and purpose of this Agreement requires and the context will permit, the
use of the masculine gender includes the feminine and use of the singular
includes the plural.

 

9.10                   Alternative Action. In the event it shall become
impossible for the Bank or the Plan Administrator to perform any act required by
this Agreement due to regulatory or other constraints, the Bank or Plan
Administrator may perform such alternative act as most

 

--------------------------------------------------------------------------------


 

nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative act does not violate Code
Section 409A.

 

9.11                   Headings. Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any provision herein.

 

9.12                   Validity. If any provision of this Agreement shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.

 

9.13                   Notice. Any notice or filing required or permitted to be
given to the Bank or Plan Administrator under this Agreement shall be sufficient
if in writing and hand-delivered or sent by registered or certified mail to the
address below:

 

Hampden Bank

19 Harrison Ave

Springfield, MA 01103

Attn: Robert A. Massey CFO

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Director.

 

9.14                  Deduction Limitation on Benefit Payments. If the Bank
reasonably anticipates that the Bank’s deduction with respect to any
distribution under this Agreement would be limited or eliminated by application
of Code Section 162(m), then to the extent deemed necessary by the Bank to
ensure that the entire amount of any distribution from this Agreement is
deductible, the Bank may delay payment of any amount that would otherwise be
distributed under this Agreement. The delayed amounts shall be distributed to
the Director (or the Beneficiary in the event of the Director’s death) at the
earliest date the Bank reasonably anticipates that the deduction of the payment
of the amount will not be limited or eliminated by application of Code
Section 162(m).

 

9.15                     Opportunity to Consult with Independent Advisors. The
Director acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the: (i) terms and conditions which may affect the
Director’s right to these benefits; and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, Section 409A of the Code and guidance or
regulations thereunder, and any other taxes, costs, expenses or liabilities
whatsoever related to such benefits, which in any of the foregoing instances the
Director acknowledges and agrees shall be the sole responsibility of the
Director notwithstanding any other term or provision of this Agreement. The
Director further acknowledges and agrees that the Bank shall have no liability
whatsoever related to any such personal tax effects or other personal costs,
expenses, or liabilities applicable to the Director and further specifically
waives any right for himself or herself, and his or her heirs, beneficiaries,
legal representative, agents, successor and assign to claim or assert liability
on the part of the Bank related to the matters described above in this
Section 9.15. The Director further acknowledges that he has read, understands
and consents to all of the terms and conditions of this Agreement, and that he
enters into this Agreement with a full

 

--------------------------------------------------------------------------------


 

understanding of its terms and conditions.

 

9.16                     Compliance with Section 409A. This Agreement shall be
interpreted and administered consistent with Code Section 409A.

 

IN WITNESS WHEREOF, the Director and a duly authorized representative of the
Bank have signed this Agreement.

 

DIRECTOR

 

HAMPDEN BANK

 

 

 

 

 

 

/s/ Richard Suski

 

By:

/s/ Robert A. Massey

Richard Suski

 

 

Robert A. Massey

 

 

Title: CFO and Treasurer

 

--------------------------------------------------------------------------------